Title: From Benjamin Franklin to Hugh Roberts, 16 July 1753
From: Franklin, Benjamin
To: Roberts, Hugh


Dear Friend
Boston July 16. 1753
By a Vessel yesterday from London I receiv’d the enclos’d from the Agent Rd. Patridge, which please to communicate to the Speaker.

I had a delightful Journey hither, and have felt but one hot Day since my Arrival. On the Road I often thought of you and wish’d for your Company, as I pass’d over some of the best punning Ground perhaps in the Universe.
My Respects to Mrs. Roberts, and to all our old Friends of the Junto, Hospital, and Insurance. I purpose to set out on my Return in about ten Days, to have the Pleasure of seeing them and Philadelphia again. I am, Dear Friend, Yours affectionately
B Franklin
 Addressed: To  Mr Hugh Roberts  at Philadelphia  Free B Franklin
